UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 02/28/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. General AMT-Free Municipal Money Market Fund General Treasury and Agency Money Market Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General AMT-Free Municipal Money Market Fund February 28, 2017 (Unaudited) Coupon Maturity Principal Short-Term Investments - 99.8% Rate (%) Date Amount ($) Value ($) Alabama - 6.8% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.77 3/7/17 5,000,000 a Arizona - 1.2% Tempe Industrial Development Authority, Revenue (The Centers for Habilitation Project) (LOC; Wells Fargo Bank) 0.77 3/7/17 875,000 a California - 1.3% RIB Floater Trust (Series 2017-004), (California Health Facilities Financing Authority, Revenue (Diginty Health)) (LOC; Barclays Bank PLC and Liquidity Facility; Barclays Bank PLC) 0.72 3/7/17 1,000,000 a,b,c Colorado - 10.5% Colorado Educational and Cultural Facilities Authority, Revenue (Denver Seminary Project) (LOC; Wells Fargo Bank) 0.72 3/7/17 2,315,000 a 2,315,000 Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (Boulder Country Day School Project) (LOC; Wells Fargo Bank) 0.72 3/7/17 1,915,000 a 1,915,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.69 3/7/17 3,500,000 a,b 3,500,000 District of Columbia - 4.3% District of Columbia, Revenue (District of Columbia Preparatory Academy Issue) (LOC; M&T Trust) 0.74 3/7/17 3,180,000 a Florida - 7.9% Collier County Industrial Development Authority, Revenue (Redlands Christian Migrant Association, Inc. Project) (LOC; Bank of America) 0.81 3/7/17 2,420,000 a 2,420,000 Florida Development Finance Corporation, Enterprise Bond Program IDR (Center Court Properties, LLC Project) (LOC; Branch Banking and Trust Co.) 0.70 3/7/17 1,580,000 a 1,580,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Florida - 7.9% (continued) Jacksonville, IDR (University of Florida Health Sciences Center Clinic) (LOC; Branch Banking and Trust Co.) 0.70 3/7/17 1,800,000 a 1,800,000 Illinois - 14.4% Illinois Educational Facilities Authority, Revenue (The Lincoln Park Society) (LOC; Citibank NA) 0.68 3/7/17 1,400,000 a 1,400,000 Illinois Facilities Authority, Revenue (The IIT State Street Corporation Project) (LOC; BMO Harris Bank NA) 0.71 3/7/17 2,910,000 a 2,910,000 Illinois Finance Authority, Revenue (Everest Academy of Lemont Inc. Project) (Liquidity Facility; FHLB and LOC; FHLB) 0.72 3/7/17 3,500,000 a 3,500,000 Tender Option Bond Trust Receipts (Series 2017-XF2398), (Illinois Toll Highway Authority, Toll Highway Senior Revenue) (Liquidity Facility; Citibank NA) 0.67 3/7/17 2,780,000 a,b,c 2,780,000 Iowa - 3.4% Iowa Finance Authority, EDR (Iowa West Foundation Project) (LOC; U.S. Bank NA) 0.68 3/7/17 2,500,000 a Maryland - 3.9% Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Trust) 0.75 3/7/17 970,000 a 970,000 Montgomery County, EDR (American Gastroenterological Association Project) (LOC; Wells Fargo Bank) 0.72 3/7/17 1,900,000 a 1,900,000 Michigan - 5.1% Michigan Housing Development Authority, SFMR (Liquidity Facility; Barclays Bank PLC) 0.70 3/7/17 1,730,000 a 1,730,000 Michigan Strategic Fund, LOR (The Kroger Company Recovery Zone Facilities Bond Project) (LOC; Bank of Tokyo-Mitsubishi UFJ, Limited) 0.70 3/7/17 2,000,000 a 2,000,000 Minnesota - 1.8% Saint Paul Housing and Redevelopment Authority, Revenue (Goodwill/Easter Seals Project) (LOC; U.S. Bank NA) 1.00 3/7/17 1,350,000 a Mississippi - 3.9% Mississippi Business Finance Corporation, Revenue, Refunding (Jackson Heart Realty Refunding Project) (LOC; FHLB) 0.69 3/7/17 2,845,000 a Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Missouri - 1.9% Kirkwood Industrial Development Authority, Revenue (Concordia Lutheran Church Community Recreational Facilities Project) (LOC; Bank of America) 0.81 3/7/17 1,440,000 a New Jersey - 1.7% Tender Option Bond Trust Receipts (Series 2016-XF2393), (New Jersey Economic Development Authority, School Facilities Construction Revenue) (Liquidity Facility; Barclays Bank PLC and LOC; Barclays Bank PLC) 0.71 3/7/17 1,250,000 a,b,c Ohio - 7.1% Butler County, Revenue (The Lakota Family YMCA) (LOC; PNC Bank NA) 0.70 3/7/17 1,600,000 a 1,600,000 RIB Floater Trust (Series 2017-003), (Middletown, Hospital Facilities Revenue (Premier Health Partners Obligated Group)) (Liquidity Facility; Barclays Bank PLC and LOC; Barclays Bank PLC) 0.79 3/7/17 3,000,000 a,b,c 3,000,000 Stark County Port Authority, Revenue (Canton Country Day School Project) (LOC; PNC Bank NA) 0.77 3/7/17 660,000 a 660,000 Pennsylvania - 9.4% Pennsylvania Economic Development Financing Authority, EDR (Montessori Academy of Chambersburg, Inc. Project) (LOC; PNC Bank NA) 0.81 3/7/17 1,200,000 a 1,200,000 Pennsylvania Economic Development Financing Authority, Recovery Zone Facility Revenue (Hawley Silk Mill, LLC Project) (LOC; PNC Bank NA) 0.77 3/7/17 300,000 a 300,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Association of Independent Colleges and Universities of Pennsylvania Financing Program - Moore College of Art and Design Project) (LOC; PNC Bank NA) 0.70 3/7/17 1,800,000 a 1,800,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Association of Independent Colleges and Universities of Pennsylvania Financing Program - University of Scranton) (LOC; PNC Bank NA) 0.70 3/7/17 1,305,000 a 1,305,000 York Redevelopment Authority, Revenue (LOC; M&T Trust) 0.79 3/7/17 2,315,000 a 2,315,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Tennessee - 1.4% Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 0.71 3/7/17 1,000,000 a Texas - 2.7% Houston, CP (LOC; Citibank NA) 0.85 3/17/17 2,000,000 Virginia - 3.8% Fairfax County Industrial Development Authority, Revenue (Fairfax Hospital System, Inc.) (LOC; Northern Trust Company) 0.68 3/7/17 2,800,000 a Washington - .7% Washington Housing Finance Commission, Nonprofit Revenue (The Evergreen School Project) (LOC; Wells Fargo Bank) 0.72 3/7/17 495,000 a West Virginia - 2.9% Cabell County Commission, Revenue (Huntington YMCA Project) (LOC; JPMorgan Chase Bank) 0.71 3/7/17 2,125,000 a Wisconsin - 3.7% Byron, IDR, Refunding (Ocean Spray Cranberries, Inc. Project) (LOC; Bank of America) 0.72 3/7/17 1,250,000 a 1,250,000 Wisconsin Health and Educational Facilities Authority, Revenue (Madison Family Medicine Residency Corporation, Inc. Project) (LOC; JPMorgan Chase Bank) 0.71 3/7/17 1,475,000 a 1,475,000 Total Investments (cost $73,485,000) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at February 28, 2017. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, these securities amounted to $11,530,000 or 15.66% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short- term rates). STATEMENT OF INVESTMENTS General AMT-Free Municipal Money Market Fund February 28, 2017 (Unaudited) The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 73,612,554 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS General Treasury & Agency Money Market Fund February 28, 2017 (Unaudited) Annualized Yield on Date of Principal U.S. Treasury Bills - 17.3% Purchase (%) Amount($) Value($) 3/15/17 0.53 25,000,000 24,994,896 5/4/17 0.61 25,000,000 24,973,111 Total U.S. Treasury Bills (cost $49,968,007) U.S. Treasury Floating Rate Notes - % 3/1/17 0.68 5,000,000 a 5,000,420 3/1/17 0.69 5,000,000 a 5,000,998 3/1/17 0.78 45,000,000 a 45,004,637 Total U.S. Treasury Floating Rate Notes (cost $55,006,055) U.S. Treasury Notes - 10.4% 5/31/17 0.51 10,000,000 10,055,619 5/31/17 0.56 20,000,000 20,002,642 Total U.S. Treasury Notes (cost $30,058,261) Repurchase Agreements - 53.0% Bank of Nova Scotia 0.52 70,000,000 70,000,000 Tri-Party Agreement thru BNY Mellon, dated 2/28/17, due 3/1/17 in the amount of $70,001,011 (fully collateralized by $70,024,360 U.S. Treasuries, 0.13%-6.25%, due 10/31/17-8/15/45, value $71,400,004) Credit Agricole CIB 0.52 33,000,000 33,000,000 Tri-Party Agreement thru BNY Mellon, dated 2/28/17, due 3/1/17 in the amount of $33,000,477 (fully collateralized by $36,540,468 U.S. Treasuries (including strips), 0%- 4.50%, due 6/30/18-11/15/45, value $33,660,001) HSBC USA Inc. 0.51 50,000,000 50,000,000 Tri-Party Agreement thru JPMorgan Chase Bank, dated 2/28/17, due 3/1/17 in the amount of $50,000,708 (fully collateralized by $51,620,700 U.S. Treasuries, 1.38%- 2%, due 8/31/20-2/15/25, value $51,003,741) Total Repurchase Agreements (cost $153,000,000) STATEMENT OF INVESTMENTS (Unaudited) (continued) Total Investments (cost $288,032,323) % Cash and Receivables (Net) .2 % Net Assets % a Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. STATEMENT OF INVESTMENTS General Treasury & Agency Money Market Fund February 28, 2017 (Unaudited) The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 288,032,323 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by Dreyfus, subject to the seller’s agreement to repurchase and the fund’s NOTES agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The collateral is held on behalf of the fund by the tri-party administrator with respect to any tri-party agreement. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus-managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J.
